            Case 2:18-cv-00824-JAD-PAL Document 17 Filed 02/04/19 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3
     ASIM H. MODI
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5
            San Francisco, California 94105
 6          Telephone: (415) 977-8952
            Facsimile: (415) 744-0134
 7          E-Mail: Asim.Modi@ssa.gov
     Attorneys for Defendant
 8

 9

10

11                                  UNITED STATES DISTRICT COURT
12                                         DISTRICT OF NEVADA
13   WANDA R. CLEMONS,                              )
                                                    )
14          Plaintiff,                              )   Case No. 2:18-cv-00824-JAD-PAL
                                                    )
15                  v.                              )
                                                    )   UNOPPOSED MOTION FOR
16   NANCY A. BERRYHILL,                            )   EXTENSION OF TIME
     Acting Commissioner of Social Security,        )   (FIRST REQUEST)
17                                                  )
            Defendant.                              )
18                                                  )
19

20          Defendant Nancy A. Berryhill, Acting Commissioner of Social Security (“Defendant”)
21   respectfully requests that the Court extend the time for Defendant to file her Cross-Motion to Affirm and
22   Response to Plaintiff’s Motion for Reversal, due on February 6, 2019, by 30 days, through and
23   including March 8, 2019. This request is made in good faith with no intention to unduly delay the
24   proceedings.
25          An extension of time is needed because counsel for Defendant is currently responsible for
26   performing a range of tasks that preclude drafting the Commissioner’s response to Plaintiff’s summary


                                                        -1-
            Case 2:18-cv-00824-JAD-PAL Document 17 Filed 02/04/19 Page 2 of 3




 1   judgment motion by February 6, 2019, such as: drafting a brief in a Social Security matter before the
 2   Ninth Circuit; negotiating (or litigating) attorney fee matters pursuant to the Equal Access to Justice Act
 3   before the district courts within the Ninth Circuit; assisting with the training of newly hired attorneys in
 4   the agency’s Office of the General Counsel, Region IX; conducting discovery in personnel litigation
 5   pending before the Merit Systems Protection Board; and assisting with implementing the terms of the
 6   class action settlement reached in Hart v. Berryhill (N.D.Cal. No. 3:15-cv-623-JST). This extension will
 7   enable counsel for Defendant to fully review the record and Plaintiff’s summary judgment motion and
 8   evaluate the defensibility of the Commissioner’s position.
 9          Counsel for Defendant conferred with Plaintiff’s counsel, Cyrus Safa by email on February 4,
10   2019, who has no opposition to this motion.
11          Respectfully submitted this 4th day of February 2019.
12
                                                           NICHOLAS A. TRUTANICH
13                                                         United States Attorney
14                                                         /s/ Asim H. Modi
                                                           ASIM H. MODI
15                                                         Special Assistant United States Attorney
16

17   OF COUNSEL:
18   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
19

20

21
                                                           IT IS SO ORDERED:
22

23
                                                           UNITED STATES MAGISTRATE JUDGE
24
                                                           DATED: February 5, 2019
25

26



                                                          -2-
           Case 2:18-cv-00824-JAD-PAL Document 17 Filed 02/04/19 Page 3 of 3




 1                                        CERTIFICATE OF SERVICE
 2           I, Asim H. Modi, certify that the following individuals were served with the foregoing
     UNOPPOSED MOTION FOR EXTENSION (FIRST REQUEST) on the date and via the method of
 3   service identified below:
 4         CM/ECF:
 5
           Cyrus Safa, Esq.
 6         Law Offices of Lawrence D. Rohlfing
           12631 E. Imperial Highway, Suite C-115
 7         Santa Fe Springs, CA 90670
           cyrus.safa@rohlfinglaw.com
 8

 9
           Dated this 4th day of February 2019.
10

11                                                //s// Asim H, Modi
                                                  ASIM H. MODI
12
                                                  Special Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                       -3-
